Citation Nr: 0310153	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for iliopsoas bursitis of 
the right hip, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased rating to 10 
percent for service-connected iliopsoas bursitis of the right 
hip effective January 21, 1998.  The veteran disagrees with 
the level of disability assigned.  

This case was previously before the Board in April 2001 when 
it was remanded for additional development.  Although the 
requested development was completed, VA has since learned of 
the existence of additional records which may be relevant to 
the veteran's claim and another remand is necessary to allow 
the RO to attempt to obtain these records.

In his June 1999 notice of disagreement with the rating 
decision on appeal, the veteran stated that his hip 
disability was severe.  He added "it has forced me to quit 
my 30 years job as a truck driver and I am unable to work."  
The RO should consider this a claim for total disability on 
the basis of individual unemployability (TDIU) due to service 
connected disabilities.  The RO has not developed or 
adjudicated this claim.  Therefore, it is referred to the RO 
for appropriate action.


REMAND

In February 2001, the veteran submitted a partial undated 
disability determination of eligibility for Social Security 
Administration (SSA) disability benefits.  A sheet entitled 
"EXPLANATION OF DETERMINATION" notes that the veteran was 
claiming that he was disabled because of right hip injury 
with deterioration of the bone, diabetes and hiatal hernia.  
The explanation noted that based on the medical evidence, the 
veteran was considered disabled.  The evidence cited was a VA 
outpatient clinic response received in September 2000, a 
report received in October 2000 from Francisco E. Rosillo, 
M.D., and a report received in December 2000 from Silver Star 
Family Medicine.  It was further noted that the determination 
on this claim was made by an agency of the state.  Neither 
the actual determination by SSA or the cited medical records 
have been obtained.  These records must be obtained and 
considered by the RO.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
releases and addresses from the veteran, 
the RO should request any records of 
treatment relevant to the veteran's right 
hip disability from Francisco E. Rosillo, 
M.D., and from Silver Star Family 
Medicine.  

2.  The RO should obtain all records of 
treatment from the VA Outpatient Clinic 
in Orlando, Florida, for a right hip 
disability dating from December 2002 to 
the present.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should readjudicate the 
veteran's claim for increased rating for 
iliopsoas bursitis of the right hip.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



